DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the group" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiong et al. (U.S. Patent Application Publication No. 2015/0197205 A1; hereinafter Xiong).
Regarding claim 13, Xiong discloses:
one or more processors (processor 812, see at least [0091] and Fig. 8); and 
a non-transitory machine readable medium comprising instructions stored therein, which when executed by the one or more processors, cause the one or more processors to perform operations (controller 812 implemented through local digital storage, firmware, and/or other control hardware and/or software to execute the method, see at least [0091] and Fig. 8), wherein the operations comprise: 
detecting a first user device associated with a first user is within a predetermined distance of the vehicle (communication to identify first user is initiated when a user gets within range of a vehicle, see at least [0077]); 
determining an activity profile associated with the first user and a first user setting associated with the first user, wherein the activity profile is one of a plurality of (a plurality of pre-sets corresponding to the first user is accessed, see at least [0029] and Fig. 1; additional adjusted settings can also be set by the user, see at least [0067]); and 
applying the activity profile and the first user setting to the vehicle to adjust a cabin of the vehicle to facilitate the first user performing of an activity during navigation of the vehicle and/or while the vehicle is stationary (the controller automatically applies the pre-sets corresponding to the user to configure an automobile in accordance with a user’s preferences, see at least [0031] and Fig. 1).
Regarding claim 14, Xiong discloses the elements above and further discloses:
determining a plurality of predetermined characteristics of the cabin associated with the activity profile (a plurality of pre-sets are identified for the first user, see at least [0029] and Fig. 1) **Examiner sets forth the plurality of pre-sets can be mapped as a profile and each pre-set in the plurality of pre-sets is a predetermined characteristic.; and 
configuring a plurality of cabin systems of the vehicle to adjust the cabin, wherein at least one of the plurality of cabin systems is configured based at least in part on the first user setting and at least one of the plurality of predetermined characteristics (controller applies the pre-sets corresponding to the user, see at least [0031] and Fig. 1; pre-sets can be modified based on adjusted settings of the user, see at least [0036] and Fig. 2).
Regarding claim 15
receiving, from the first user device, a second user setting (user’s portable device 516 is able to communicate with computer 520 to update or modify pre-sets, see at least [0058] and [0061]-[0062]); 
receiving, from a second user device of a second user, a third user setting (other users may modify the pre-set setting as well, see at least [0063]); and 
adjusting the cabin based on the second user setting and the third user setting (user specified pre-sets and modifications to pre-sets to the car are implemented, see at least [0064]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Blanc-Paques et al. (U.S. Patent Application Publication No. 2019/0318159 A1; hereinafter Blanc-Paques).
Regarding claim 1
receiving, by a first application associated with a vehicle from a second application associated with a first user device, data indicative of an identity of a first user (a controller, control system and/or control circuitry of a car identifies a user by either a key, cellphone, user interaction, biometric data, other Bluetooth devices, etc., see at least [0027] and Fig. 1); 
receiving, by the first application, a first activity profile associated with the first user and a first user setting associated with the first user, wherein the first activity profile is one of a plurality of predetermined activity profiles selectable by or associated with the first user (a plurality of pre-sets corresponding to the first user is accessed to configure the environment of a car according to the pre-sets, see at least [0029] and Fig. 1); 
applying, by the vehicle, the first activity profile and the first user setting to the vehicle to adjust at least one characteristic of a cabin of the vehicle to facilitate a performance of an activity by the first user during navigation of the vehicle and/or while the vehicle is stationary (the controller automatically applies the pre-sets corresponding to the user to configure an automobile in accordance with a user’s preferences, see at least [0031] and Fig. 1) 
Xiong does not explicitly disclose:
receiving, by the first application, a first request to navigate from a starting point to a destination point;
navigating the vehicle from the starting point to the destination point
However, Blanc-Paques teaches:
receiving, by the first application, a first request to navigate from a starting point to a destination point (destination location is specified by a user in a ride request, see at least [0028]);
navigating the vehicle from the starting point to the destination point (autonomous vehicle executes navigational actions in order to navigate toward the destination location, see at least [0028])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user pre-sets applied to a vehicle disclosed by Xiong by adding a navigation to a destination taught by Blanc-Paques. One of ordinary skill in the art would have been motivated to make this modification in order to navigate a user to a desired location (see Blanc-Paques [0028]).
Regarding claim 2, the combination of Xiong and Blanc-Paques teaches the elements above and Xiong further discloses:
determining a predetermined characteristic of the cabin associated with the first activity profile (a plurality of pre-sets are identified for the first user, see at least [0029] and Fig. 1) **Examiner sets forth the plurality of pre-sets can be mapped as a profile and each pre-set in the plurality of pre-sets is a predetermined characteristic. 
configuring a cabin system of the vehicle based at least in part on the predetermined characteristic and the first user setting to adjust the at least one characteristic of the cabin (controller applies the pre-sets corresponding to the user, see at least [0031] and Fig. 1; pre-sets can be modified based on adjusted settings of the user, see at least [0036] and Fig. 2)
Regarding claim 3, the combination of Xiong and Blanc-Paques teaches the elements above and Xiong further discloses:
transmitting the first user setting to a server to facilitate adjustment of the predetermined characteristic based at least in part on the first user setting of the first user and one or more additional user settings from other users (the settings and/or pre-sets may be stored in a server to be accessed by the car and a user’s device, see at least [0041]; some pre-sets can be applied based on one or more other users, see at least [0028]).
Regarding claim 4, the combination of Xiong and Blanc-Paques teaches the elements above and Xiong further discloses:
receiving, by the vehicle from the first user device, a second user setting; and adjusting a characteristic of the cabin based on the second user setting (one or more user settings are detected, determined, and/or learned for one or more of the pre-sets to adjust or modify a setting and/or pre-set, see at least [0036]-[0037] and Fig. 2).
Regarding claim 5, the combination of Xiong and Blanc-Paques teaches the elements above and Xiong further discloses:
the at least one characteristic comprises at least one of a behavior, a location, or an orientation associated with an object in the cabin (pre-sets may correspond to seat position, temperature, mirror positions, steering wheel position, etc., see at least [0032]).
Regarding claim 6
the object is selected from the group consisting of a table, a chair, a window, a projector, a projection screen, a power source, a light source, an audio system, a video system, a telecommunications system, a computing device, an air conditioning system, or a heating/cooling system (pre-set objects may be seats, temperature, user display, volume, brightness of display, dash board, see at least [0032])
Regarding claim 7, the combination of Xiong and Blanc-Paques teaches the elements above and Xiong further discloses:
transmitting a second request associated with the first user to a server, wherein at least one of the first activity profile or the first user setting is received from the server subsequent to the transmitting the second request (a user may modify a setting to be recorded and update the pre-set that is stored in the server, see at least [0034], [0036], and [0041]).
Regarding claim 8, the combination of Xiong and Blanc-Paques teaches the elements above and Xiong further discloses:
at least one of the first activity profile or the first user setting is received from the first user device (through communication with the user’s portable device 516, the car is able to store and access pre-sets, see at least [0058]).
Regarding claim 9, the combination of Xiong and Blanc-Paques teaches the elements above and Xiong further discloses:
the data comprises biometric authentication data, and wherein the applying is performed prior to the navigating (biometric identification can be used to identify the user, see at least [0027]; the pre-sets may be implemented before the user enters and starts the car, see at least [0072]).
Regarding claim 12, the combination of Xiong and Blanc-Paques teaches the elements above and Xiong further discloses:
the data is received with at least one of the first request or the first activity profile (pre-sets are identified corresponding to the identified user, see at least [0029] and Fig. 1)
Regarding claim 16, Xiong discloses the elements above and further discloses:
transmitting the second user setting to a server to facilitate adjustment of a first predetermined characteristic based at least in part on the second user setting and one or more user settings from other users (new pre-sets and/or modifications to existing presets are sent back to the server, see at least [0060]) ; and 
transmitting the third user setting to the server to facilitate adjustment of a second predetermined characteristic based at least in part on the third user setting and one or more user settings from other users (new pre-sets and/or modifications to existing presets are sent back to the server wherein modifications to user pre-sets can be made by a first user such as a parent and a second user such as a child, see at least [0060] and [0063]), 
However, Xiong does not explicitly disclose:
wherein the vehicle is an autonomous vehicle.
However, Blanc-Paques teaches:
wherein the vehicle is an autonomous vehicle (see at least abstract)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user pre-sets applied to a vehicle disclosed by Xiong by adding the autonomous vehicle taught by Blanc-Paques. One of ordinary skill in the art would have been motivated to make this modification in order to “improve rider comfort and acceptance of the autonomous vehicle” and to increase efficiency of a system by making it autonomous (see Blanc-Paques [0011]).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Blanc-Paques as applied to claim 1 above, and further in view of Penilla et al. (U.S. Patent Application Publication No. 2019/0263424 A1; hereinafter Penilla).
Regarding claim 10, the combination of Xiong and Blanc-Paques teaches the elements above but does not teach:
receiving, by the first application from the second application, an indication to transfer profile setting privileges to a second user; 
receiving, by the first application from a second user device of the second user, a second activity profile to apply to the vehicle, wherein the second activity profile is one of the plurality of predetermined activity profiles and different from the first activity profile; and 
applying, by the vehicle, the second activity profile to the vehicle to adjust at least one characteristic of the cabin.
However, Penilla teaches:
receiving, by the first application from the second application, an indication to transfer profile setting privileges to a second user (user 1 creates a new user 2, see at least [0101] and Fig. 2); 
receiving, by the first application from a second user device of the second user, a second activity profile to apply to the vehicle, wherein the second activity profile is one of the plurality of predetermined activity profiles and different from the first activity profile (user 2 has a separate set of profile settings that may be altered and has a set of predetermined driving characteristics, modes, and other settings, see at least [0104]-[0105] and Figs. 4-5); and 
applying, by the vehicle, the second activity profile to the vehicle to adjust at least one characteristic of the cabin (with the user 2 (CHILD) login, the user can adjust a setting such as the radio station, streaming service, and driving mode, see at least [0105] and Fig. 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the application of user pre-sets to a vehicle disclosed by Xiong and the navigation taught by Blanc-Paques by adding the second user settings taught by Penilla. One of ordinary skill in the art would have been motivated to make this modification in order to “allow each user to apply his or her settings to any vehicle based on their login information” and further to “control all aspects of a vehicle’s behavior” based on an individual’s preference (see Penilla [0086] and [0088]). 
Regarding claim 11
determining that a distance between the second user device and the vehicle is above a threshold;  - 66 -PATENT Attorney Docket No.: 2019-0018 (55522.59US01) 
transmitting, by the vehicle to the first user device, a second request for a confirmation to transition to the first activity profile and the first user setting; and 
transitioning, by the vehicle, to applying the first activity profile and the first user setting to the vehicle in response to receiving the confirmation.
However, Penilla teaches:
determining that a distance between the second user device and the vehicle is above a threshold (a user’s settings are synced to a vehicle when the user is in proximity to the vehicle, see at least [0138]); **examiner sets forth that if the user is not within proximity of the vehicle, the sync would not start  - 66 -PATENT Attorney Docket No.: 2019-0018 (55522.59US01) 
transmitting, by the vehicle to the first user device, a second request for a confirmation to transition to the first activity profile and the first user setting (user logs out of the vehicle indicating user has terminated use of the vehicle, see at least [0124]; once the user stops using the EV, the car can go back to the normal mode, see at least [0141]; user can import user settings on a friend’s vehicle or rental vehicle, see at least [0143]); **examiner sets forth that reverting to a normal mode when using a friend’s vehicle would result in reverting to the friend’s original configuration or a rental company’s original configuration
transitioning, by the vehicle, to applying the first activity profile and the first user setting to the vehicle in response to receiving the confirmation (once the user stops using the EV, the car can go back to the normal mode, see at least [0141]).
.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Penilla.
Regarding claim 17, Xiong discloses:
receiving data indicative of an identity of a first user (a controller, control system and/or control circuitry of a car identifies a user by either a key, cellphone, user interaction, biometric data, other Bluetooth devices, etc., see at least [0027] and Fig. 1); 
determining, based on the identity of the first user, an activity profile and a first user setting, wherein the activity profile is one of a plurality of predetermined activity profiles (a plurality of pre-sets corresponding to the first user is accessed to configure the environment of a car according to the pre-sets, see at least [0029] and Fig. 1); 
applying the activity profile and the first user setting to a vehicle to adjust at least one characteristic of a cabin of the vehicle (the controller automatically applies the pre-sets corresponding to the user to configure an automobile in accordance with a user’s preferences, see at least [0031] and Fig. 1); and 
Xiong does not explicitly disclose:
transmitting an indication that the activity profile and the first user setting have been successfully applied.
However, Penilla teaches:
transmitting an indication that the activity profile and the first user setting have been successfully applied (the car beeps or lights up and the user is able to enter the vehicle when the vehicle and user has been paired, see at least [0117])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user pre-sets applied to a vehicle disclosed by Xiong by adding the indication taught by Penilla. One of ordinary skill in the art would have been motivated to make this modification in order to notify the user of a successful pairing and allow the user to enter a vehicle when the vehicle has received the user’s information (see Penilla [0117]).
Regarding claim 18, the combination of Xiong and Penilla teach the elements above and Xiong further discloses:
obtaining, from a server, at least one of the activity profile associated with the first user or the first user setting associated with the first user (the car accesses the user’s pre-sets and settings which are stored on a server or the like, see at least [0041])
Regarding claim 19, the combination of Xiong and Penilla teach the elements above and Xiong further discloses:
receiving a second user setting (user’s portable device 516 is able to communicate with computer 520 to update or modify pre-sets, see at least [0058] and [0061]-[0062]); 
adjusting the cabin based on the second user setting (user specified pre-sets and modifications to pre-sets to the car are implemented, see at least [0064]); and 
transmitting the second user setting to a server to facilitate adjustment of a predetermined characteristic based at least in part on the second user setting and one or more user settings from other users (new pre-sets and/or modifications to existing presets are sent back to the server wherein modifications to user pre-sets can be made by a first user such as a parent and a second user such as a child, see at least [0060] and [0063]).
Regarding claim 20, the combination of Xiong and Penilla teach the elements above but Xiong does not disclose:
the operations further comprise receiving, from a user device of a second user, an indication to transfer profile setting privileges to the first user
However, Penilla teaches:
the operations further comprise receiving, from a user device of a second user, an indication to transfer profile setting privileges to the first user (user 1 creates a new user 2, see at least [0101] and Fig. 2).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beiser et al. (U.S. Patent Application Publication No. 2020/0353882 A1) teaches a vehicle that identifies a first user and configures vehicle settings based on the first user and switching configurations based on a second user entering the vehicle.
Rai (U.S. Patent Application Publication No. 2016/0167608 A1) teaches a user profile synchronization for a shared vehicle.
Ding (U.S. Patent No. 9,694,771 B1) teaches a biometric based personalized setting for a driving apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277.  The examiner can normally be reached on Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662